BRICKELL, 0. J.
In Holly v. Tell, adm’r, &c., at the present term, we held, that a decree final, founded on a decree pro confesso, rendered on publication against a non-resident, was not reversible, because the complainant was not required, before executing the decree, to give the bond prescribed by section 3834 of the Code of 1876; nor was it a reversible error, that the chancellor did not direct a copy of the decree to be sent to the defendant.
2. Tbe description of the mortgaged premises, in the original bill, is not vague or indefinite. The greater part of them are described by the survey of the United States land-office. The whole tract can be ascertained and identified by its designation as the farm of the mortgagor in Russell county, and by its location as lying west — that is, bounded on the west---by the stage road between Seale’s Station and Glenn-ville. Reasonable certainty of description is all that is required in a bill to foreclose.
3. A vacation of the order setting aside the original decree, which order had let in the defendant to make defense, of necessity restored the original decree.
We have noticed all the points presented by the argument of appellant’s counsel, and do not find them available to reverse the decree.
The judgment is affirmed.